        Case 1:20-cv-01554-GSA Document 19 Filed 07/21/21 Page 1 of 2


 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      JUANITA JONES,                                           CASE NUMBER: 1:20-cv-01554-GSA
 7
                          Plaintiff,
 8                                                             ORDER DIRECTING PLAINTIFF TO
              v.                                               CLARIFY THE NATURE OF THE
 9                                                             STIPULATED EXTENSION
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                          Defendant.
12

13
            On July 20, 2021, Plaintiff filed a stipulation and proposed order for an extension of time
14
     from July 24, 2021 to August 23, 2021 to file her opening brief. Doc. 18. This was the first
15
     extension sought by either party in this matter.
16
            Pursuant to the scheduling order, “the court will allow a single thirty (30) day extension of
17
     any part of this scheduling order by stipulation of the parties. Court approval is not required for this
18
     extension. However, the stipulation shall be filed with the court.” ECF No. 3 at 3.
19
            If that was the basis for Plaintiff’s extension, the stipulation should so specify and should
20
     omit the corresponding proposed order as court approval is not required. If that was not the basis
21
     for the extension, the stipulation should take the form of a motion (specifying whether the motion
22
     is unopposed) and should set forth good cause for the request. See ECF No. 6 at 3 (“Request for
23
     modification of this briefing schedule will not routinely be granted . . . With the exception of the
24
     single thirty-day extension, requests to modify this order must be made by written motion and will
25
     be granted only for good cause.”).
26
            Accordingly, within 7 days of the entry of this order Plaintiff is DIRECTED to do one of
27
     the following: 1) file an amended stipulation citing the above provision of the scheduling order
28
                                                         1
       Case 1:20-cv-01554-GSA Document 19 Filed 07/21/21 Page 2 of 2


 1   and omitting the attached proposed order, 2) file a motion substantiating the requested extension,

 2   or 3) file her opening brief.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     July 20, 2021                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
